Citation Nr: 0837435	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-34 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for a skin disorder, to 
include on the back and athletes foot, to include as due to 
Agent Orange exposure.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for a low back disorder 
other than arthritis (claimed as a muscle injury), to include 
as secondary to a service-connected left upper back posterior 
scar.

6.  Entitlement to service connection for a left foot 
disorder (claimed as numbness and a cold sensation), to 
include as secondary to a service-connected left lower leg, 
lateral distal scar.

7.  Entitlement to a compensable evaluation for a scar on the 
medial aspect of the distal third of the left upper arm.

8.  Entitlement to a compensable evaluation for a scar on the 
left upper posterior back.

9.  Entitlement to a compensable evaluation for a scar on the 
lateral mid left thigh.

10.  Entitlement to a compensable evaluation for a scar on 
the lateral proximal third left thigh.

11.  Entitlement to a compensable evaluation for a scar on 
the right anterior thigh.

12.  Entitlement to a compensable evaluation for a scar on 
the right flank posterior back prior to June 3, 2006

13.  Entitlement to an evaluation in excess of 10 percent for 
scar on the right flank posterior back on or after June 3, 
2006.

14.  Entitlement to a compensable for a scar on the lateral 
distal one third of the left lower leg prior to June 3, 2006.

15.  Entitlement to an evaluation in excess of 10 percent for 
a scar on the lateral distal one third of the left lower leg 
on or after June 3, 2006. 


REPRESENTATION

Appellant represented by:	Richard A. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel
INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and May 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case ws referred to the Board for appellate 
review.

As a preliminary matter, the Board notes that, in August 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
573 (2007), that reversed a decision of the Board that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA appealed that decision to the 
United States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Although, in Haas v. Peake, No. 
2007-7037 (Fed.Cir. May 8, 2008), the United States Court of 
Appeals for the Federal Circuit reversed and remanded the 
August 16, 2006, decision issued by the U.S. Court of Appeals 
for Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006), the Haas stay continues to remain in effect in 
accordance with the terms of the Veterans Claims Court's 
order in Ribaudo v. Nicholson, 21 Vet. App. 137 (2007), until 
such time as the Federal Circuit issues its mandate in Haas, 
or some other judicial action is taken regarding the stay.  

In this case, the record reflects that the veteran has filed 
a claim for service connection for a skin disorder, to 
include as due to Agent Orange exposure in Vietnam.  As will 
be discussed below, the evidence of record does show that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  As such, whether the veteran served in Vietnam is not 
at issue; thus, the claim on appeal is not subject to the 
Haas stay.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have 
dizziness that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have a skin 
disorder of the back that is causally or etiologically 
related to his military service, including herbicide 
exposure.

4.  The veteran has not been shown to currently have 
athlete's foot that is causally or etiologically related to 
his military service, including herbicide exposure.

5.  The veteran has not been shown to currently have 
hemorrhoids that are causally or etiologically related to his 
military service.

6.  The veteran was found to have pes planus on his official 
service entrance medical examination in July 1969, and thus, 
he had pes planus that preexisted his entrance into active 
service.

7.  The veteran has not been shown by competent medical 
evidence to currently have bilateral pes planus that is 
related to any aggravation during service of his preexisting 
pes planus or otherwise etiologically related to his military 
service.

8.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service or to a service-connected disorder.

9.  The veteran has not been shown to currently have a left 
foot disorder that is causally or etiologically related to 
his military service or to a service-connected disorder.

10.  The veteran's left upper, medial aspect of the distal 
third arm scar is manifested by a small, nonpainful area that 
does not limit motion or function.

11.  The veteran's left upper, posterior back scar is 
manifested by a small, nonpainful area that does not limit 
motion or function.

12.  The veteran's left, lateral, mid thigh scar is 
manifested by a small, nonpainful area that does not limit 
motion or function.

13.  The veteran's left, lateral, proximal third thigh scar 
is manifested by a small, nonpainful area that does not limit 
motion or function.

14.  The competent clinical evidence of record does not 
demonstrate that the veteran has a right anterior thigh scar.
 
15.  Between March 19, 2006, and June 3, 2006, there is no 
medical evidence of record pertaining to the veteran's right 
flank, posterior back scar.  

16.  On or after June 3, 2006, the veteran's right, flank, 
posterior back scar the veteran's right, flank, posterior 
back scar is manifested by a small, tender area that does not 
limit motion or function.

17.  Between March 19, 2006, and June 3, 2006, there is no 
medical evidence of record pertaining to the veteran's left 
lateral, distal one third lower leg scar.

18.  On or after June 3, 2006, the veteran's left lateral, 
distal one third lower leg scar is manifested by a small, 
tender area that does not limit motion or function.
CONCLUSIONS OF LAW

1.  Dizziness was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  A skin disorder of the back was not incurred in active 
service and is not due to Agent Orange exposure in service. 
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 

3.  Athlete's foot was not incurred in active service and is 
not due to Agent Orange exposure in service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).

4.  Hemorrhoids were not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

5.  Bilateral pes planus was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, (2007).

6.  A low back disability other than arthritis, was not 
incurred in active service and is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2007).

7.  A left foot disorder was not incurred in active service 
and is not proximately due to, or aggravated by, a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

8.  The criteria for a compensable evaluation for a scar on 
the medial aspect of the distal third of the left upper arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7800-7805 (2007).

9.  The criteria for a compensable evaluation for scar on the 
left upper posterior back have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7800-7805 (2007).

10.  The criteria for a compensable evaluation for a scar on 
the lateral mid left thigh have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7800-7805 (2007).

11.  The criteria for a compensable evaluation for a scar on 
the lateral proximal third left thigh scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2007).

12.  The criteria for a compensable evaluation for a right 
anterior thigh scar have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7800-7805 (2007).

13.  Prior to June 3, 2006, the criteria for a compensable 
evaluation for a right flank posterior back scar have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 
(2007).

13.  On or after June 3, 2006, the criteria for an evaluation 
in excess of 10 percent for a right flank posterior back scar 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7800-7805 (2007).

14.  Prior to June 3, 2006, the criteria for a compensable 
evaluation for a left lower leg lateral distal one third scar 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 
7800-7805 (2007).

15.  On or after June 3, 2006, the criteria for an evaluation 
in excess of 10 percent for a left lower leg lateral distal 
one third scar have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7800-7805 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008. The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

Further, regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the RO did provide the veteran with notice in 
July 2006, October 2006, and March 2007, prior to the initial 
decisions on the claims in September 2006 and May 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the July 2006, October 2006, and March 2007 notice letters 
about the information and evidence that is necessary to 
substantiate his claims for service connection and for an 
increased evaluation.  They also informed him about the 
division of responsibilities in obtaining such evidence.  In 
addition, the letters provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date in the event of award of any benefit 
sought.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the notice did not 
make specific reference to the relevant diagnostic codes and 
other applicable information.  In Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated that 
all notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  To do this, the 
VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless "essentially fair."  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  The October 2006 and October 2007 statements of the 
case included such information, and included a description of 
the rating formula for all possible schedular ratings under 
the diagnostic codes.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  The claims file also contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has similarly reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  In addition, 
the veteran was afforded VA examinations in August 2006, 
September 2006, January 2007, and March 2007.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show as to each claim.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a). 
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(d)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, chronic lymphocytic leukemia, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 72 Fed. Reg. 
32,395 (June 12, 2007).  This VA notice is the most recent 
determination made by VA based on consideration of the 
National Academy of Sciences (NAS) reports relating to 
scientific evidence concerning the association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam and each disease suspected to be 
associated with such exposure.  The latest NAS report was 
"Update 2004," which was published in March 2005.  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of 
service connection provided by law is not the sole method for 
showing causation in establishing a claim for service 
connection for disability due to herbicide exposure.  See 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).


1.  Dizziness
 
In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for dizziness is not warranted.  In terms 
of an in-service injury or disease, the veteran's service 
medical records are negative for any complaints, treatment, 
and diagnosis of dizziness.  Indeed, on a report of medical 
history provided in conjunction with his November 1971 
separation examination, the veteran denied having a history 
of dizziness and fainting spells.   Moreover, the medical 
evidence of record does not show that he sought treatment 
immediately following his separation from service or for many 
years thereafter.  In fact, the record indicates that the 
veteran has complained of experiencing dizziness since 1998.  
Therefore, the Board finds that dizziness did not manifest in 
service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
dizziness, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
dizziness is itself evidence which tends to show that the 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that dizziness 
manifested during service or within one year of his 
separation, the medical evidence of record does not link a 
current disorder to his military service.  As noted above, 
the medical evidence does not show that there was an event, 
disease, or injury in service to which current hypertension 
could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there is any medical evidence of record that links any 
current disorder to a disease or injury in service.  VA 
medical records dated in April 1998 attributed such 
symptomatology to panic attacks, but there was no indication 
that those panic attacks were related to service.  
Additionally, in September 2004, another VA examiner 
indicated that the etiology of the near syncope that the 
veteran experienced was undetermined and that is was possibly 
anxiety related.  However, there was still no indication that 
any possible anxiety was related to service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for dizziness.

Although the veteran asserts that his current dizziness is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
dizziness.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in the absence 
of any documented clinical evidence of record that the 
veteran's dizziness is related to service, the Board finds 
that his statements are not credible and that the negative 
evidence of record is of greater probative value than his 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for dizziness, and the claim must be denied.


2.  Skin Disorder 

a.  Back

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a skin 
disorder on his back.  At the outset, the Board notes that 
the veteran has contended that he currently has a skin 
disorder on his back that is related to herbicide exposure in 
service.  His service records show that he was awarded the 
Vietnam Service Medal, the Republic of Vietnam Campaign Meal, 
and the Purple Heart, and his service medical records 
document him as having sustaining multiple fragment wounds 
while serving in the Republic of Vietnam.  As such, the 
veteran appears to have served in the Republic of Vietnam 
during the Vietnam era and is therefore presumed to have been 
exposed during such service to certain herbicide agents, 
including Agent Orange.  However, the veteran does not have a 
disability that is shown to be associated with Agent Orange 
exposure.  The list of diseases that VA has associated with 
Agent Orange exposure does include several disabilities 
pertaining to the skin, including porphyria cutanea tarda, 
chloracne, and other acneform consistent with chloracne, but 
the medical evidence of record does not show that the veteran 
was ever diagnosed with one of those disorders.  Therefore, 
the Board finds that the veteran is not entitled to service 
connection on the presumptive basis of herbicide exposure.

In addition, the veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of a 
skin disorder on his back.  Indeed, on his November 1971 
report of medical history, the veteran denied having a 
history of skin disease.  Likewise, on the corresponding 
separation report of medical examination, the examiner 
indicated that the veteran's skin was normal.  Moreover, the 
record is devoid of evidence that the veteran has complained 
of, sought treatment for, or was diagnosed with any current 
skin disability on his back.  As such, the veteran has not 
been shown to have a current diagnosis.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a skin 
disorder on his back.
b. Athlete's Foot

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for athlete's 
foot.  As previously discussed, the veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  However, the 
veteran does not have a disability that is shown to be 
associated with Agent Orange exposure because athlete's foot 
is not listed among the disorders for which a presumption 
based on herbicide exposure is warranted under § 3.309(e).  
Therefore, the Board finds that the veteran is not entitled 
to service connection on the presumptive basis of herbicide 
exposure.

The Board does observe that the veteran's service medical 
records show that he reported having athlete's foot at the 
time of his November 1971 separation examination.  However, a 
clinical evaluation found his skin and feet to be normal.   

Nevertheless, the veteran's post-service treatment records do 
not reflect that he has complained of, been treated for, or 
has a diagnosis of athlete's foot.  The Board acknowledges 
that the veteran told March 2007 VA dermatology examiner that 
he had been told that he had chronic tinea of the feet.  
However, after an examination, the examiner only diagnosed 
him with chronic dry soles without a definite rash.  Further, 
with respect to the veteran's in-service athlete's foot, the 
examiner reviewed the claims file and indicated that the 
"skin problem on separation examination may have been tinea 
but [it is] hard to say from the records.  It could have been 
a contact dermatitis as well."  He further opined that he 
could not resolve the issue of whether the veteran's foot 
condition was the same as that seen on his separation 
examination without resort to mere speculation because he 
could not see a rash on the veteran's feet.  

It is well established that medical opinions that are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. See 
e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2007). 

Therefore, as the evidence of record does not demonstrate 
that the veteran has a currently diagnosed athlete's foot 
disability, the Board concludes that an award of service 
connection is not warranted. See 38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

Although the veteran asserts that he has a current skin 
disorder that is related to service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences bodily rashes.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented clinical evidence of record 
that the veteran has a current diagnosis of athlete's foot 
disability or a skin disorder manifested by symptomatology on 
the back, the Board finds that his statements are not 
credible and that the negative evidence of record is of 
greater probative value than his statements in support of his 
claims.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for a skin disability, to 
include on the back and athlete's foot, and the claims must 
be denied.


3.  Hemorrhoids

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
hemorrhoids.  With respect to an in-service injury or 
disease, the veteran's service medical records demonstrate 
that the veteran complained of and was treated for 
hemorrhoids in June 1970 and August 1970.  He was also given 
a physical profile for the condition during that time.  In 
addition, the veteran reported a having a medical history of 
piles or rectal disease oat the time of his November 1971 
separation examination.  However, the examiner indicated that 
the veteran had a history of hemorrhoids in the past, but did 
not have any current symptoms.  

With respect to a current disability, post-service treatment 
records do not reflect that the veteran has complained of, 
been treated for, or diagnosed with hemorrhoids.  
Significantly, on a VA rectal examination in March 2007, the 
veteran reported that he experienced hemorrhoids that bled on 
a daily basis.  However, the physical examination was 
negative.  Indeed, there were no visible external 
hemorrhoids.  
The examiner also opined that he could not resolve the issue 
of whether the veteran's rectal condition was the same as 
that seen on his separation examination without resort to 
mere speculation because there were no visible hemorrhoids 
and none were seen on flexible sigmoidoscopy.  Therefore, the 
clinical evidence of record does not demonstrate that the 
veteran has a current diagnosis of hemorrhoids.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for 
hemorrhoids.

Although the veteran asserts that he currently has 
hemorrhoids that are related to service, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences hemorrhoids.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented clinical evidence of record 
that the veteran has currently diagnosed hemorrhoids, the 
Board finds that his statements are not credible and that the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hemorrhoids, and the claim must be denied


4.  Bilateral Pes Planus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
pes planus.  At the outset, the Board notes that the 
presumption of soundness does not apply, as the veteran was 
noted to have second degree pes planus at the time of his 
induction examination in July 1969.  Therefore, the veteran 
had pes planus prior to his period of military service.  As 
such, the Board notes that the concerns addressed by the 
General Counsel's opinion regarding whether the presumption 
of soundness can be rebutted are not present in this case and 
that the Board's adjudication of this claim for service 
connection may proceed based on aggravation.

Having determined that the veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.   
The Board notes that the veteran's service medical records 
are negative for any complaints or treatment of pes planus.  
In fact, his November 1971 separation examination found his 
feet to be normal without any notation of pes planus.  
Moreover, the veteran did not seek treatment for pes planus 
immediately following his separation from service or for many 
years thereafter.  As such, the evidence of record does not 
show that the veteran's pes planus underwent any increase in 
severity during service.  Therefore, the Board finds that the 
veteran's pes planus was not aggravated by service. 38 C.F.R. 
§ 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, the Board concludes that the preponderance of 
evidence is against the veteran's claim for service 
connection for bilateral pes planus.

Although the appellant asserts that his pre-existing pes 
planus was aggravated during his active service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented clinical evidence of record 
that the veteran's pre-existing pes planus was aggravated 
during service, the Board finds that his statements are not 
credible and that the negative evidence of record is of 
greater probative value than his statements in support of his 
claim.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for bilateral pes planus, and 
the claim must be denied


5.  Left foot disorder, manifested by numbness and a cold 
sensation, to include as secondary to a service-connected 
left lower leg, lateral distal scar.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left foot 
disorder.  His service medical records are negative for any 
complaints, treatment, or diagnosis of a left foot disorder 
other than pes planus.  Indeed, on a report of medical 
history provided in conjunction with his November 1971 
separation examination, the veteran denied having a history 
of neuritis or paralysis.  Likewise, on the corresponding 
report of medical examination, the examiner reported that the 
veteran was normal neurologically.  Moreover, the veteran did 
not seek treatment immediately following his separation from 
service or for many years thereafter.  The Board finds this 
gap in time significant, and, as noted above, it weighs 
against the existence of a link between a current left foot 
disorder and the veteran's military service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a left foot disorder did not 
manifest during service or for many years thereafter.

In addition to the lack of evidence showing that a left foot 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis to the veteran's military service.  With 
respect to a current disability, a December 2004 VA treatment 
record reflects that the veteran reported that his left foot 
sole was cold.  Likewise, a January 2007 peripheral nerves VA 
examination report shows that the veteran reported that he 
experienced daily coldness and numbness in the bottom of his 
left foot.  The examiner, after an examination of the veteran 
diagnosed him with left lower extremity paresthesia.  
However, as noted above, the medical evidence does not show 
that there was an event, disease, or injury in service to 
which a current left foot disorder could be related. See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
Therefore, the Board finds that a left foot disorder did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.  

As to the veteran's claim that his current left foot disorder 
is related to his service-connected lateral distal scar of 
the left lower leg, the Board also finds that the medical 
evidence of record does not support this contention.  
Although the veteran has a current diagnosis of a left foot 
disorder and is service-connected for such a scar, the 
medical evidence has not established a relationship between 
these disorders.  In fact, the January 2007 VA examiner 
opined that it was less likely as not that the veteran's left 
foot disorder was caused by or the result of lateral lower 
extremity shrapnel wounds.  He explained that the injury was 
an unlikely cause of the veteran's symptoms of coldness and 
numbness in his left foot.  The examiner also commented that 
it was unlikely to be aggravating the sensation of coldness 
and numbness.  Simply put, the evidence absent from the 
record is a medical opinion to the effect that the veteran's 
service-connected lateral distal scar of the left lower leg 
either caused or aggravated the veteran's left foot disorder. 
Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left foot disorder.

In conclusion, although the appellant asserts that his left 
foot paresthesia is related to active service, including his 
service-connected left lower leg shell fragment wound scar, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any documented clinical evidence of record 
that the veteran's left foot paresthesia is related to 
service, the Board finds that his statements are not credible 
and that the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left foot disorder manifested by 
numbness and a cold sensation, and the claim must be denied


6.  Low Back Disorder

The veteran asserts that service connection is warranted for 
a low back disability, other than arthritis, to include a 
muscle injury, to include as secondary to a service-connected 
left upper back posterior shell fragment wound scar.  With 
respect to an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for, a low back disability.  Indeed, on a report of 
medical history provided in conjunction with his November 
1971 separation examination, the veteran denied having a 
history of recurrent back pain, arthritis, rheumatism, and 
bursitis.  Likewise, on the corresponding report of medical 
examination, the examiner indicated that the veteran's spine 
was normal.  As such, the medical evidence does not show that 
there was an event, disease, or injury in service to which 
current hypertension could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Therefore, the Board finds that 
a back disorder did not manifest in service.  

With respect to a current disability, the veteran has 
reported experiencing daily pain.  However, there is no 
evidence that such back pain has been clinically attributed 
to any clinically diagnosed disability.  Indeed, the 
September 2006 VA examiner found that there was no current x-
ray evidence of arthritis.  Likewise, in a January 2007 VA 
examination report, the VA examiner only diagnosed the 
veteran with lower back pain.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Further, to the extent that the veteran has argued that his 
current low back pain is due to the service-connected shell 
fragment wound scars on his back, the January 2007 VA 
examiner opined that there was "no medical evidence 
available to support the veteran's claims that superficial 
wounds can cause permanent musculoskeletal pain and radicular 
spine pain.  At the same time, it is not likely aggravated by 
the superficial wound scars."  Further, for argeuendo, even 
if the veteran had been diagnosed with arthritis, the 
examiner from the veteran's September 2006 VA examination 
indicated that it was unlikely that any arthritic change was 
due to shrapnel because such wounds were usually superficial 
and usually do not cause any degenerative change.  Instead, 
the examiner indicated that any mild degenerative changes 
were likely to come about from the natural progression of the 
disease with age.  Therefore, in the absence of any evidence 
to the contrary, the Board finds that the back pain that the 
veteran experiences was neither caused nor aggravated by his 
service-connected shell fragment wound scars on his back.  
Accordingly, the Board concludes that the veteran is not 
entitled to service connection on a secondary basis for a low 
back disorder.

In conclusion, although the appellant asserts that he has a 
back disorder that is related to service, including his 
service-connected shell fragment wound scar to the posterior 
back, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experience; for 
example, he is competent to report that he experiences back 
pain  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  Therefore, in the absence of any 
documented clinical evidence of record that the veteran's 
back pain is related to active service and/ or a service-
connected disability, the Board finds that his statements are 
not credible and that the negative evidence of record is of 
greater probative value than his statements in support of his 
claim.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder other than 
arthritis, to include a muscle injury, and the claim must be 
denied.


II.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2007). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See, Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


1.  Scars on the left upper arm, left upper back, left 
lateral mid thigh, left proximal third left thigh, and right 
anterior thigh

The veteran asserts that compensable evaluations are 
warranted for his service-connected left upper arm, left 
upper back, left lateral mid thigh, left proximal third left 
thigh, and right anterior thigh scars.  At the outset, the 
Board notes that the veteran filed a claim for such 
disabilities on March 19, 2007.  Therefore, the rating period 
for consideration on appeal begins March 19, 2006, one year 
prior to the date of receipt of the claim upon which the May 
2007 notice of disagreement was based.  38 C.F.R. 
§ 3.400(o)(2).

The veteran's left upper arm, left upper back, left lateral 
mid thigh, left proximal third left thigh, and right anterior 
thigh scars have been evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2007), which is rated on limitation of 
function of the affected part.  Here, the applicable 
Diagnostic Codes are 5201
(limitation of motion of the arm), 5242 (lumbosacral strain), 
5251(limitation of  extension of the thigh), and 5252 
(limitation of flexion of the thigh).  However, the evidence 
of record does not demonstrate that the veteran experiences 
limitation of motion or function because of his scars.  In 
this regard, the September 2006 VA examiner indicated that 
there was no limitation of motion caused by any of the 
veteran's scars.  Thus, the Board finds that the veteran is 
not entitled to a compensable evaluation for these scars 
under Diagnostic Code 7805.

The Board has also considered other potentially applicable 
diagnostic codes   In this regard, a 10 percent evaluation is 
awarded under Diagnostic Code 7801 (pertaining to scars, 
located other than on the head, face, or neck, is deep or 
causes limited motion) where the area or areas exceeds 6 
square inches (39 sq. cm.).  Under Diagnostic Code 7802 
(pertaining to scars, other than on the head, face, or neck, 
that are superficial and that do not cause limited motion), a 
10 percent evaluation is warranted where there is an area or 
areas 144 square inches (929 sq. cm., or greater.  Under 
Diagnostic Code 7803, superficial unstable scars warrant a 10 
percent evaluation.  Under Diagnostic Code 7804, superficial 
scars that are painful on examination warrant a 10 percent 
evaluation.
 
However, the September 2006 VA examiner reported that the 
veteran did not have any discomfort on his left lateral thigh 
scars, which were 2 cm x 0 and 2.5 cm x 1 cm wide, his left 
upper back scar, which was 3 cm x 0.3 cm wide, or his left 
upper arm scar, which was 3 cm and 3.5 cm in length.  He also 
indicated that there was no scar of the right anterior thigh.  
Additionally, the September 2006 VA examiner reported that 
there was no underlying tissue loss and noted that the scars 
were not unstable.  He also indicated that there was no 
depression, inflammation, induration, flexibility, or 
disfigurement, and observed that there was no limitation of 
motion caused by any of the veteran's scars.  

Therefore, based on such clinical findings, which do not 
demonstrate that the veteran's scars are deep or cause 
limited motion or exceed 6 square inches, 144 square inches 
or greater, or are unstable, the Board finds that the veteran 
is not entitled to a compensable evaluation under Diagnostic 
Code 7801, 7802, 7803, or 7804 for his left upper arm scar, 
left upper back scar, left lateral mid thigh scar, left 
proximal third left thigh scar, or right anterior thigh scar.

In conclusion, for all of the foregoing reasons, the Board 
finds that the noncompensable in effect for the veteran's 
service-connected left upper arm, left upper back, left 
lateral mid thigh, left proximal third left thigh, and right 
anterior thigh scars is appropriate and a higher evaluation 
is not warranted.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


2.  Scars of the right flank posterior back and lateral left 
lower leg

The veteran asserts that an increased evaluation is warranted 
for his service-connected right flank posterior back and 
lateral left lower leg scars.  At the outset, the Board notes 
that the veteran filed a claim for such disabilities on March 
19, 2007.  Therefore, the rating period for consideration on 
appeal begins March 19, 2006, one year prior to the date of 
receipt of the claim upon which the May 2007 notice of 
disagreement was based.  38 C.F.R. § 3.400(o)(2).

The record reflects that prior to July 3, 2006, the veteran's 
scars were assigned a noncompensable evaluation.  However, in 
September 2006, the RO assigned the veteran's right flank 
posterior back and lateral left lower leg scars a 10 percent 
evaluation effective from July 3, 2006.  Therefore, the 
analysis below will address both periods.


A.   Prior to July 3, 2006

The veteran asserts that a compensable evaluation is 
warranted for his right flank posterior back and lateral left 
lower leg scars for the period prior to July 3, 2006.  
However, the Board, in reviewing the evidence of record, does 
not find any clinical treatment records that are pertinent to 
the veteran's right flank posterior back or lateral left 
lower leg scars.  Therefore, in the absence of any evidence 
of record by which to evaluate the veteran during this 
period, the Board finds that an increased, compensable 
evaluation is not warranted for the veteran' s right flank 
posterior back and lateral left lower leg scars prior to July 
3, 2006.


B.  From July 3, 2006

Effective from July 3, 2006, the veteran is assigned separate 
10 percent disability evaluations for his right flank 
posterior back and lateral left lower leg scars under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Under that 
diagnostic code, a 10 percent disability evaluation is 
assigned for scars that are superficial and painful on 
objective demonstration.  The Board notes that a 10 percent 
disability evaluation represents the maximum evaluation 
possible under that diagnostic code.  Therefore, the veteran 
is not entitled to a higher evaluation under Diagnostic Code 
7804.

The Board has also considered other potentially applicable 
diagnostic codes. However, a 10 percent disability evaluation 
is also the maximum evaluation possible under Diagnostic Code 
7802 (scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion) and 
Diagnostic Code 7803 (scars, superficial, unstable).  
Consequently, the veteran is not entitled to an increased 
rating under those criteria.

Under Diagnostic Code 7801 (pertaining to scars, other than 
of the head, face or neck, that are deep or that cause 
limited motion), a 20 percent rating is warranted when the 
area or areas exceeds 12 square inches (77 sq. cm.).  A 30 
percent rating requires an area or areas exceeding 72 square 
inches (465 sq. cm.); while a 40 percent rating requires an 
area or areas exceeding 144 square inches (929 sq. cm.).  

In this case, the September 2006 VA examiner described the 
veteran's right flank posterior back scar as being 6 cm x 0.2 
cm wide and mildly uncomfortable.  The examiner also 
described the veteran's left lateral calf scar as being 10 cm 
x. 0.3 cm wide and mildly uncomfortable on palpation.  The 
examiner further indicated that there was no underlying 
tissue loss and that the scars were not unstable.  In 
addition, he reported that there was no depression, 
inflammation, induration, flexibility, disfigurement, or 
limitation of motion caused by any of the veteran's scars.  
Thus, based on these findings, because there is no evidence 
that the veteran's scar exceeds 12 square inches, the Board 
concludes that a higher, 20 percent evaluation is not 
warranted under Diagnostic Code 7801.

The Board has also considered whether the veteran would be 
entitled to an evaluation in excess of 10 percent under 
Diagnostic Code 7805, which is rated on limitation of 
function of the affected part.  The applicable Diagnostic 
Codes are 5237 (lumbosacral strain), 5260 (limitation of 
flexion of leg), and 5261 (limitation of extension leg).  
However, the evidence of record does not demonstrate that the 
veteran experiences limitation of motion or function because 
of his scars.  In this regard, the September 2006 VA examiner 
indicated that there was no limitation of motion caused by 
any of the veteran's scars.  Thus, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 7805.

Therefore, in light of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for an evaluation in excess of 10 percent for his service-
connected right flank posterior back and left lateral calf 
scars, and the claim must be denied.


Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.



ORDER

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a skin disorder, to 
include on the back and athletes foot, is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for a left foot disorder 
manifested by numbness and a cold sensation is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a compensable evaluation for a scar on the 
medical aspect of the distal third of the left upper arm is 
denied.

Entitlement to a compensable evaluation for a scar on the 
left upper posterior back is denied.

Entitlement to a compensable evaluation for a scar on the 
lateral mid left thigh is denied.

Entitlement to a compensable evaluation for a scar on the 
lateral proximal third left thigh is denied.

Entitlement to a compensable evaluation for a scar on the 
right anterior thigh is denied.

Prior to July 3, 2006, entitlement to a compensable 
evaluation for a right flank posterior back scar is denied.

On or after July 3, 2006, entitlement to an evaluation in 
excess of 10 percent for a right flank posterior back scar is 
denied.

Prior to July 3, 2006, entitlement to a compensable 
evaluation for a scar on the lateral distal one third of the 
left lower leg is denied. 

On or after July 3, 2006, entitlement to an evaluation in 
excess of 10 percent for a scar on the lateral distal one 
third of the left lower leg is denied. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


